Dissenting Opinion by
Judge Doyle:
I dissent. The referee in this case did three things. First, he found that Claimant continued to be disabled *359at the time she signed the final receipt. .Therefore, he set it aside effective June 1, 1981. Second, he suspended payments beginning on that same date. He did so because, although Claimant continued to be medically disabled, that disability had not manifested itself in a loss of earning power and, hence, Claimant was not legally disabled. See Luciani v. Workmen's Compensation Appeal Board (Brockway Glass Co.), 103 Pa. Commonwealth Ct. 623, 520 A.2d 1256 (1987). Third, the referee determined that Claimants initial injury disabled her as of September 22, 1983 from performing waitress duties. But because these were not the duties she was doing at the time of her injury and because he found no medical evidence that Claimant could not continue to do her time of injury duties, i.e., bookkeeping duties, he denied her relief.
The referees determination was proper as it is clear that the focus for determining disability must be upon time of injury duties. See Latta v. Workmen's Compensation Appeal Board (Latrobe Die Casting Co.), 98 Pa. Commonwealth Ct. 56, 510 A.2d 896 (1986). If Claimant wants relief the proper avenue is to petition to lift the suspension at which time she would need to prove that her disability continued and that she could not do her bookkeeping work because the position , had been eliminated. See Venanzio v. Workmen's Compensation Appeal Board (Eastern Express), 88 Pa. Commonwealth Ct. 204, 489 A.2d 284 (1985). Employer would then be obligated to show work availability. Busche v. Workmen's Compensation Appeal Board (Townsend and Bottum, Inc.), 77 Pa. Commonwealth Ct. 469, 466 A.2d 278 (1983). Alternatively, Claimant could petition for modification and demonstrate an increase in disability and show that her disability related to her “regular employment,” i.e., her original injury, and that it prevented her from doing her time of injury job. H.B. Sproul *360Construction Co. v. Workmen's Compensation Appeal Board, 60 Pa. Commonwealth Ct. 413, 421 n.8, 431 A.2d 1143, 1147 n.8 (1981). But where, as here, Claimant has not demonstrated an inability to perform her time of injury job, benefits were properly suspended. Therefore, I would affirm the order of the Board.